STONE, J.
The plaintiff’s claim consisted of an account, and is not, in its nature, self-proving. Until some testimony was produced, tending to prove its correctness, the plaintiff showed no right to a recovery, and it was not necessary for the defendant to offer any evidence in defense. He was entitled to a verdict, because the plaintiff had shown no cause of action against him. We do not think there is, in the release of “ all actions and rights of actions,” given by McLeod after this suit was brought, and copied in the record, any admission that Crawford owed McLeod any thing when this suit was brought. It may have been simply a purchase of his peace by Crawford; a purchase which all men have a right to make, or offer to make, without admitting any indebtedness thereby.
The City Court erred in two aspects : first, in charging on the effect of the evidence, without being thereto requested; and, second, in ruling that, under the evidence, the plaintiff was entitled to recover nominal damages.
Beversed and remanded.